Appeal from an order of the Supreme Court, Clinton County, dismissing relator’s petition for a writ of habeas corpus after a hearing and remanding relator to the custody of respondent. Relator was afforded a hearing *738and thus the requirements of People ex rel. Brown v. Johnston (9 N Y 2d 482) have been met. Relator is not as he' suggests entitled as a matter of right to a trial by jury on the question of his sanity (People ex rel. Woodbury v. Hendrick, 215 N. Y. 339; People ex rel. Peabody v. Chanler, 133 App. Div. 159). On the present record we find that the court below in the proper exercise of its discretion could refuse to]grant a jury trial on this issue (People ex rel. Powers v. Johnston, 17 A D 2d 872). Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds,